Exhibit 10.1


TERMINATION AGREEMENT


This Termination Agreement (“Agreement”) is made this 17th day of January 2017
with an effective date of December 31, 2016 (the “Effective Date”) by and
between the following:



 
(1)
ACACIA DIVERSIFIED HOLDINGS, INC.,
   
A TEXAS CORPORATION
   
(“ACACIA”)
       
(2)
MARIJ AGRICULUTRAL, INC.,
   
A FLORIDA CORPORATION
   
(“MARIJ AG”)
       
(3)
CANNA-CURES R & D, LLC,
   
A FLORIDA LIMITED LIABILITY COMPANY
   
(“CANNA-CURES”)
       
(4)
TROPI FLORA LLC,
   
A FLORIDA LIMITED LIABILITY COMPANY
   
(“TROPI FLORA”)
       
(5)
J.R. CANNABIS INDUSTRIES, LLC,
   
A FLORIDA LIMITED LIABILITY COMPANY
   
(“JR CANNABIS”)

 
(MARIJ AG; CANNA-CURES, TROPI FLORA AND JR CANNABIS ARE SOMETIMES REFERRED TO
INDIVIDUALLY, COLLECTIVELY AND JOINTLY AS “MARIJ GROUP”)



 
(6)
STEVEN L. SAMPLE
   
AN INDIVIDUAL RESIDENT OF FLORIDA
   
(“SAMPLE”)
       
(7)
RICHARD K. PERTILE
   
AN INDIVIDUAL RESIDENT OF FLORIDA
   
(“PERTILE”)



ACACIA, MARIJ GROUP, SAMPLE AND PERTILE ARE REFERRED TO COLLECTIVELY HEREIN AS
“PARTIES AND INDIVIDUALLY AS “PARTY”.


RECITALS




A. ACACIA and MARIJ GROUP are the parties to that certain Asset Purchase
Agreement having a cover page dated January 15, 2016 (With an Effective Date of
January 4, 2016 and is dated on page 1 as of June 29, 2015 (“APA”).

--------------------------------------------------------------------------------

B. Contemporaneous with the APA or related to the APA the following agreements
were executed and delivered by the parties to the agreements:



 
(1)
 
AS IS BILL OF SALE, executed and delivered by MARIJ GROUP.
     
(“BILL OF SALE”)
         
(2)
 
INTANGIBLE ASSET ASSIGNMENT executed and delivered by ACACIA and MARIJ GROUP.
     
(“ASSET ASSIGNMENT”)
         
(3)
 
MODIFIED EMPLOYMENT AGREEMENT executed and delivered by ACACIA, PERTILE, and
SAMPLE as of January 15, 2016 (the “MODIFIED EMPLOYMENT AGREEMENT”)
         
(4)
 
NON-COMPETITION AGREEMENT executed by ACACIA and PERTILE.
     
(“NON-COMP”)
         
(5)
 
RIGHT OF FIRST REFUSAL TO PURCHASE COMMON STOCK executed by SAMPLE and PERTILE.
     
(“FIRST REFUSAL”)
         
(6)
 
ANTI-DILUTION AGREEMENT executed by ACACIA, SAMPLE and acknowledged by PERTILE.
     
   (“ANTI-DILUTION AGREEMENT”)
         
(7)
 
STOCK POWER for ACACIA stock certificates CSI-511(1,000,000 shares ACACIA COMMON
STOCK), CSI-512 (1,000,000 shares ACACIA COMMON STOCK) and CSI-525(500,000
shares ACACIA COMMON STOCK) executed by SAMPLE.
     
(“STOCK POWER”)
         
(8)
 
STOCK PLEDGE for 2,500,000 shares of ACACIA COMMON STOCK executed by SAMPLE.
     
(“2,500,000 SHARES STOCK PLEDGE”)
         
(9)
 
NOTICE OF PLEDGE executed by SAMPLE.
     
   (“NOTICE OF PLEDGE”)
         
(10)
 
PROXY for certificates CSI-511, CSI-512 and CSI-525 for ACACIA COMMON STOCK
executed by SAMPLE (“PROXY”)
         
(11)
 
STOCK CERTIFICATES CSI-511, CSI-512 AND CSI-525 ACACIA COMMON STOCK held in
trust by Battaglia, Ross, Dicus & McQuaid, P.A.
     
(“STOCK CERTIFICATES CS1-511, CS1-512 AND CS1-525”)
         
(12)
 
JANUARY 15, 2016 LETTER OF UNDERSTANDING relating to a




--------------------------------------------------------------------------------




     
$1,105,000 deposit signed by ACACIA.
     
(“LOU DEPOSIT”)
         (13)  
LETTER OF UNDERSTANDING AND AGREEMENT relating to Section 2(i) (Privacy of
e-mails) (“LOU EMAILS”)
             
THE DOCUMENTS REFERRED TO IN RECITALS B (1) THROUGH (13) ARE SOMETIMES REFERRED
TO COLLECTIVELY AS “CONTEMPORANEOUS DOCUMENTS”

 


C. The Board of Directors of ACACIA has taken some action in a telephonic
conference call pursuant to its claimed rights relating to matters covered by
the APA and the CONTEMPORANOUS DOCUMENTS and SAMPLE has taken some action by
facsimile relating to his claimed rights and remedies.  All of those actions by
both PARTIES have been and/or will be retracted, revoked and cancelled at
Closing.


D. Without acknowledging that either action was proper under the documents, the
law, or the facts, the PARTIES have agreed to rescind the actions taken in
Recital (C) above and to terminate the relationship provided in the APA and the
CONTEMPORANOUS DOCUMENTS subject to certain continuing obligations contained in
this Agreement in favor of the terms herein contained..


THEREFORE, for Ten Dollars ($10) and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by each PARTY to this
Agreement, it is agreed as follows:


1. The above Recitals are true and correct and are incorporated into this
Agreement as an integral part of the Agreement.


2. As of the Effective Date all of the obligations of ACACIA and PERTILE to
SAMPLE and of SAMPLE to ACACIA and PERTILE, monetary or non-monetary, under the
APA and/or provisions of the APA for the benefit of any Parties under the APA,
and all of the rights and remedies of the Parties under the APA, unless
specifically provided for in this Agreement, are terminated, cancelled,
satisfied and/or no longer in force and effect, it being the intention of the
PARTIES that this Agreement is the only Agreement between SAMPLE and any of the
other PARTIES that survives the execution of this Agreement. Notwithstanding the
above and in accordance herewith, the provisions set forth in the LETTER OF
UNDERSTANDING AND AGREEMENT relating to Section 2(i) of the APA (Privacy of
e-mails) (“LOU EMAILS”) shall remain in full force and effect and shall continue
forward in affording privacy of all SAMPLE’S email communications.  SAMPLE and
his spouse agrees to vacate use of the acacia.bz email domain and turn the
domain over to Acacia at the earliest reasonable opportunity, it being further
agreed that the email addresses of SAMPLE and his spouse shall not be activated,
used, reviewed, published, accessed, or otherwise utilized in any way by any
Party or entity other than SAMPLE except for the sending of notices as provided
for hereafter save and except that if ACACIA has a bona-fide business need for
any business e-mails Sample will cause to be promptly forwarded those e-mails
that are needed to be given to ACACIA.


3. On January 15, 2016, PERTILE, acting as the Company’s incoming CEO, and
ACACIA

--------------------------------------------------------------------------------

entered into that certain Modified Employment Agreement (the “MODIFIED
AGREEMENT”) with SAMPLE (as the “EXECUTIVE”), which by its terms was intended to
be the final, complete and exclusive agreement between the Parties relating to
the employment of the Executive by the Company and all prior or contemporaneous
understandings, representations and statements, oral or written, were merged
therein, including but not limited to SAMPLE’S original Employment Agreement
dated January 1, 2011 and the Extended Employment Agreement dated July 26,
2012.  As of the Effective Date of this Agreement, all of the obligations of
ACACIA and PERTILE to SAMPLE and of SAMPLE to ACACIA and PERTILE, monetary or
non-monetary, under the provisions of the Modified Agreement for the benefit of
the PARTIES and all of the rights and remedies of the PARTIES,, unless
specifically provided for in this Agreement, are terminated, cancelled,
satisfied and no longer in force and effect, it being the intention of the
PARTIES that this Agreement is the only Agreement between SAMPLE and any of the
other PARTIES that survives the execution of this Agreement


4. Upon the execution of this Agreement by all PARTIES and the delivery of all
items to be delivered as provided for in this Agreement, PERTILE may exercise
the FIRST REFUSAL and purchase from SAMPLE 2,500,000 shares of ACACIA COMMON
STOCK represented by certificates CS1-511, CS1-512 and CS1-525 for ACACIA COMMON
STOCK (the “SAMPLE EQUITY CONSIDERATION”) for par value of $0.001 per share and
upon the tender of the $2,500.00 purchase price to SAMPLE by cash, check or wire
transfer at Closing, the STOCK CERTIFICATES CS1-511, CS1-512 AND CS1-525 FOR
ACACIA COMMON STOCK, STOCK PLEDGE, STOCK POWER and any other documents
evidencing the ownership of the 2,500,000 shares of ACACIA COMMON STOCK shall be
given to PERTILE by any person having possession as trustee or otherwise. In
accordance therewith, SAMPLE shall promptly notify the Company’s stock transfer
agent of his intention to remove or otherwise terminate the stop-transfer order
on the shares represented by the SAMPLE EQUITY CONSIDERATION and any other
prohibition on the transfer to those shares of stock to PERTILE or his
designee(s) and provide separate, written instruction to the transfer agent to
accomplish the transfer in accordance herewith.


5. Effective as of December 31, 2016 and thereafter, all of the obligations of
ACACIA to SAMPLE, monetary or non-monetary, under the ANTI-DILUTION AGREEMENT
and/or provisions of the ANTI-DILUTION AGREEMENT for the benefit of SAMPLE, and
all of the rights of SAMPLE thereunder, unless specifically provided for in this
Agreement, are terminated, cancelled, satisfied and no longer in force and
effect, it being the intention of the PARTIES that this Agreement and the
obligations created hereunder is the only Agreement between SAMPLE and any of
the other PARTIES that survives the execution of this Agreement. Pursuant to its
obligations hereunder, ACACIA shall promptly issue to SAMPLE 132,248 new shares
of the restricted common stock of ACACIA as due and owing to SAMPLE prior to the
Closing and Effective Date of this Agreement.


6. Upon the execution and delivery of this Agreement by SAMPLE and the execution
and delivery of the agreements and items referred to in this Agreement, ACACIA
shall deliver to SAMPLE $250,000 by cash, immediately negotiable company  check,
or wire transfer as his consideration for entering into this Agreement (the
“SETTLEMENT COMPENSATION”), shall promptly order the issuance to SAMPLE of
132,248 new shares of restricted ACACIA COMMON STOCK as being due and owing to
SAMPLE under the terms of the Anti-Dilution Agreement prior to the Closing date
of this Agreement as of the Effective Date, and PERTILE shall deliver to SAMPLE
$2,500.00 by cash,  check or wire transfer as payment in full for the SAMPLE
EQUITY CONSIDERATION.

--------------------------------------------------------------------------------

7. Upon the execution and delivery of this Agreement and full performance of the
PARTIES hereunder, SAMPLE shall execute and deliver to PERTILE an option to
purchase a minimum of 500,000 additional shares and up to 1,000,000 additional
shares (the “OPTION SHARES”) of SAMPLE’S restricted common stock of Acacia (the
“STOCK PURCHASE OPTION”). The STOCK PURCHASE OPTION is extended to PERTILE
and/or any designees of PERTILE for a period of sixty (60) days from the date of
execution of this Agreement (the “OPTION PERIOD”) and grants PERTILE and/or his
designees, at the sole direction of PERTILE, the right to purchase the OPTION
SHARES for their own account(s) for the aggregate total purchase price of
$125,000 to $250,000 (the “STOCK OPTION PURCHASE CONSIDERATION”), being a
consideration of Twenty-Five Cents ($0.25) per share purchased, payable to
SAMPLE by bank wire or certified funds on or before the end of the Option
Period.  The form of the STOCK PURCHASE OPTION as attached hereto as EXHIBIT
“A”. Pertile is under no obligation to purchase the OPTION SHARES and there is
no penalty for his failure to do so.


8. All costs and expenses relating to the sale and/or transfer of any of the
SAMPLE EQUITY CONSIDERATION shares or the OPTION SHARES to PERTILE or other
persons approved by PERTILE shall be at the sole cost and expense of ACACIA,
PERTILE and/or the purchaser(s) designated by PERTILE.


9. Neither the COMPANY. PERTILE, nor any other Party shall seek to recover or
recover from SAMPLE any monies previously disbursed or otherwise paid to SAMPLE
as compensations, bonuses, operating stipends, benefits, expenses or otherwise,
whether paid as cash or otherwise under the Modified Employment Agreement, the
APA, any other agreements, or no agreements at all save and except for willful
fraud or willful tortious interference to the conduct of the Company’s business
(collectively the “CLAWBACKS”) for any period prior to and including the date of
this Agreement, and shall not seek a CLAWBACK or recovery of all or any portion
of the SETTLEMENT COMPENSATION due to SAMPLE at Closing pursuant to this
Agreement as set forth in Section 6 or Section 7 of this Agreement except for
willful fraud or willful tortious interference to the conduct of the Company’s
business.


10. THIS SECTION 10 IS INTENTIONALLY OMITTED




11. The events and actions intended to be taken by the telephone conference call
attended by a majority of the directors of the COMPANY that commenced at 4:00 PM
EST on January 9, 2017, and the faxed Notice of Breach of Modified Employment
Agreement, Events of Default Relating to the Asset Purchase Agreement, and
Actions Taken as faxed to ACACIA by SAMPLE prior to the start of that conference
call are collectively retracted, revoked, and cancelled in accordance with the
Closing of this Agreement and the NOTICE OF RETRACTION, REVOCATION AND
CANCELLATION AGREEMENT, the form of which is attached hereto as EXHIBIT “B”.


12. Upon the execution and delivery of this Agreement, SAMPLE will execute and
deliver to ACACIA the NON-COMPETITION AND RESTRICTIVE COVENANT AGREEMENT (the
“SAMPLE NON-COMPETE”), the form of which is attached hereto as EXHIBIT “C” .

--------------------------------------------------------------------------------

13. ACACIA, MARIJ GROUP, and PERTILE will release SAMPLE and SAMPLE will release
ACACIA, MARIJ GROUP and PERTILE (except for the terms of this Agreement) by
executing and delivering the mutual general release (“MUTUAL GENERAL RELEASE”),
the form of which is attached hereto as EXHIBIT “D”.


14. Upon the execution and delivery of this Agreement at Closing, SAMPLE will
execute and deliver a written RESIGNATION as a director of ACACIA, the form of
which is attached hereto as EXHIBIT “E”.


15.  ACACIA, PERTILE, and SAMPLE affirm that they each have full power and
authority to act, including full corporate authority, in entering into this
Agreement.  This Agreement shall not become effective until it has been executed
by all of the parties hereto and the considerations due to SAMPLE under Section
6 hereof, and shall be dependent on fulfillment of all obligations to SAMPLE
created under Section 7 hereof, but shall have an EFFECTIVE DATE as set forth
hereinabove.


16. This Agreement shall be construed under the laws of the State of Florida,
USA.


17. TIME IS OF THE ESSENCE.


18. Without intending to waive any provision hereinabove prohibiting the
assignment or transfer of the rights contained herein, this Agreement shall be
binding upon and inure to the benefit of, respectively, the parties, their
successors, legal representatives, grantees purchasers of a party’s assets and
assigns, as applicable and appropriate, of all parties of this Agreement.


19. This Agreement shall not be construed more strongly against any party
regardless of who was more responsible for its preparation; each party had
adequate time to seek the legal and financial advice it desired.


20. All rights, powers and remedies provided herein may be exercised only to the
extent that the exercise thereof does not violate any applicable laws and are
intended to be limited to the extent necessary so that they will not render this
Agreement invalid or unenforceable.


21. This Agreement may be executed in any number of counterparts, each of which,
when so executed and delivered, shall be an original, but each counterpart shall
together constitute one and the same instrument.  Facsimile or electronic copies
of this Agreement may be signed and when signed, shall be an original.


22.  In the event it becomes necessary for either party herein to seek legal
means to enforce the terms of this Agreement, the non‑prevailing party will be
liable for all reasonable attorneys, paralegal and law clerk fees and costs,
arbitration costs, court costs, sales or use taxes, travel expenses, deposition
costs, expert witness expenses and fees and any other cost of whatever nature
reasonably and necessarily incurred by the prevailing party as a necessary
inci-dent to the prosecution or defense of such action, in any appeal or in any
post judgment or collection proceeding, including fees and costs as delineated
above incurred in the attempt to recover the amounts due pursuant to this
paragraph.  In the event it becomes necessary for either party to institute,
defend, appear or attend any Bankruptcy proceedings as a result of the filing of
Bankruptcy proceedings by or against the other party, all fees

--------------------------------------------------------------------------------

and expenses as delineated above incurred shall be borne by such bankrupt party
and shall become an additional amount due or a set‑off against the amounts due
under the terms of this Agreement.  If either party files a bankruptcy
proceeding or has a bankruptcy proceeding filed against it the other party shall
be entitled to recover all fees and expenses delineated above incurred in
connection with any bankruptcy proceeding, hearing, trial or appeal.  In the
event of a voluntary or involuntary dismissal by or against one party of any
actions that have been commenced, the other party shall be deemed the prevailing
party for the purposes of this paragraph.


23. Each of the parties to this Agreement reserves the right to waive, in
writing and not orally or by conduct, any of the conditions precedent to their
respective obligations hereunder.  No waiver of any breach of this Agreement
shall be held to be a waiver of any other or subsequent breach.  All remedies
afforded in this Agreement shall be taken and construed as cumulative; this is,
in addition to every other remedy provided therein or by law.  The failure of
either party to enforce at any time any of the provisions of this Agreement, or
require payments when due, or to exercise any option which is herein provided,
or to require at any time performance by the other party of any of the
provisions hereof, shall in no way be construed to be a waiver or create an
estoppel from enforcement of such provisions, nor in any way to affect the
validity of this Agreement or any part thereof, or the right of either party to
thereafter enforce each and every such provision, or to seek relief as a result
of the prior breach.  Late payments may be accepted for one or any number of
occasions without waiver of the right to require all subsequent payments to be
made in a timely fashion without prior notice.


24. This Agreement contains the entire understanding of the parties and
supersedes all previous and contemporaneous verbal and written agreements on the
subject matter of this Agreement; there are no other agreements, representations
or warranties on the subject matter of this Agreement not set forth herein.


25.  All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been given to the parties to this agreement entitled to receipt of such notice,
request demand or other communication (i) on the same day if transmitted by
facsimile from a facsimile machine with confirmation capabilities with the
original and a copy of the facsimile confirmation or upon receipt of delivery or
delivered personally; (ii) upon confirmation receipt if by certified United
States Mail, postage prepaid, return receipt requested; or, (iii) with a
delivery confirmation receipt if sent via Federal Express or United Parcel
Service, and shall be sent to the Parties at the following addresses or to such
different address as they may from time to time provide in writing:


ACACIA DIVERSIFIED HOLDINGS, INC.
a Texas corporation
13575 58th Street North #138
Clearwater, FL 33760
(727) 678-4420
EMAIL: rick@marijinc.com


WITH A COPY TO:
Howard P. Ross, Esq., B.C.S.
The Florida Bar Certified in

--------------------------------------------------------------------------------

Business Litigation and Civil Trial
5858 Central Avenue Suite A
St. Petersburg, FL 33707
(727) 381-2300
EMAIL: hross@brdwlaw.com


MARIJ GROUP
a Texas corporation
13575 58th Street North #138
Clearwater, FL 33760
(727) 678-4420
EMAIL: rick@marijinc.com


WITH A COPY TO:
Howard P. Ross, Esq., B.C.S.
The Florida Bar Certified in
Business Litigation and Civil Trial
5858 Central Avenue Suite A
St. Petersburg, FL 33707
(727) 381-2300
EMAIL: hross@brdwlaw.com


STEVEN L. SAMPLE
2806 SE 29th Street
Ocala, FL33471
(352) 427-6848
EMAIL: steve@stevesample.com


RICHARD K. PERTILE
2810 Phillippe Parkway
Safety Harbor, FL 34695
(727) 492-4208
rickndeb@verizon.net


WITH A COPY TO:
Howard P. Ross, Esq., B.C.S.
The Florida Bar Certified in
Business Litigation and Civil Trial
5858 Central Avenue Suite A
St. Petersburg, FL 33707
(727) 381-2300
EMAIL: hross@brdwlaw.com


26. Notwithstanding anything contained in this Agreement to the contrary, if any
term or condition of the Agreement to be performed or observed by any party
hereto is rendered impossible of performance or observance due to any cause
beyond such party’s control, including, without limitation,

--------------------------------------------------------------------------------

an act of God, war, civil disturbance, fire or casualty, labor dispute or
governmental rule, such party, for so long as such condition exists, shall be
excused from such performance or observance, provided it takes all appropriately
reasonable steps as soon as reasonably practicable upon the termination of such
condition to recommence performance or observance and provided that after thirty
(30) days from the onset of such cause, if the party is still unable to perform
its obligations hereunder, the other party, may, at its option, terminate this
Agreement by written notice to the other to that effect received not less than
thirty (30) days prior to the proposed termination date.


27. The executory provisions of this Agreement and all representations and
warranties shall survive the consummation of the transactions contemplated by
the Agreement.


28. The Parties hereto reserve the right to amend this agreement by a document
in writing, and not verbally or by conduct, which amendment may alter the rights
of the parties under this Agreement.


29. The Parties to this Agreement and each of them, are solvent, have no
intention of filing any petition or initiating any proceeding under the federal
Bankruptcy Code or any similar state legislation, and do not contemplate
liquidating all or the greater portion of their respective properties with the
intent to use any consideration obtained pursuant to this Agreement to enable
any of their respective creditors to obtain a greater percentage of such
creditor’s debt than some other creditor of the same class.


30. In the event any portion of this Agreement shall be declared by any court or
Arbitrator of competent jurisdiction to be invalid or unenforceable, that
portion will be construed as never having been part of this Agreement provided
the economic and legal affect to this Agreement remain the same.  The invalidity
or unenforceability of any portion of this Agreement shall not affect any other
portions of this Agreement not held invalid or unenforceable provided the
economic and legal affect to this Agreement remain the same. Any court or
arbitrator may substitute and new portion that maintains the economic and legal
effect of the Agreement remains the same.


31.  The undersigned hereby represent and warrant that their signature has been
authorized by all necessary persons or bodies and the business entity they
represent will be bound by such signature.


32. THE PARTIES HERETO HEREBY VOLUNTARILY AND KNOWINGLY WAIVE ANY AND ALL RIGHTS
TO A TRIAL BY JURY, IN ANY PROCEEDING BASED HEREON OR ARISING HEREUNDER.


33. Nothing contained in this agreement is intended to create an agency,
fiduciary or employment relationship, joint venture or partnership between the
parties.  Each Party is completely independent of the other and neither Party
has the power or authority to bind the other or to make any representation on
behalf of any other Party.


34. The parties acknowledge that the terms and provisions of this Agreement and
any disputes arising thereunder, are confidential in nature, and therefore agree
not to disclose the content or substance thereof to any third parties (not
affiliated by common ownership, employment, or other form of agency

--------------------------------------------------------------------------------

relationship) other than their professional advisors and as may be reasonably
required in order to comply with any obligations imposed by the Agreement, or to
comply with any statute, ordinance, rule, regulation, other law or court order. 
Any disclosures made or required to be made by any Party to this Agreement as a
result of any law, rule, court order, or SEC requirement shall not constitute a
violation of the Agreement.


35. In the event of any dispute or controversy arising under the terms of or as
a result of this Agreement, the interpretation of this Agreement and/or the
performance or failure to perform by the parties as required by this Agreement
and the parties are unable to resolve the dispute or controversy, within thirty
(30) days of the first notice by a party of a dispute, the dispute or
controversy shall be resolved by binding arbitration administered by the
American Arbitration Association pursuant to the applicable rules of the
American Arbitration Associations which arbitration is to be held in Pinellas
County, Florida, U.S.A.  All notices of the arbitration and papers in the
arbitration may be served as provided for in the notice provisions herein
above.  The arbitrator may rule on definitive motions to be determined under the
American Arbitration Association Rules and the laws and procedures of the State
of Florida. Notwithstanding the foregoing, if it is necessary for a party to
this Agreement to seek injunctive or other temporary relief, pending the
conclusion of the arbitration, such action may be commenced in the appropriate
federal or state court having jurisdiction over causes of action sitting in
Pinellas County, Florida, U.S.A.  The Parties, who as a result of this Agreement
are doing business in the State of Florida, hereby appoints the Secretary of
State of the State of Florida as its agent for the service of process.


36. Each party has had the opportunity to seek its own legal counsel. Battaglia,
Ross, Dicus & McQuaid, P.A., the counsel for all PARTIES, except for SAMPLE,
have acted as the scrivener of this Agreement and have not provided any legal
advice or counsel to SAMPLE
 
37. For and in consideration of Ten Dollars ($10.00) and other good and valuable
consideration, the closing of the aforesaid transaction and/or a Party
disbursing proceeds of this transaction; the undersigned do mutually agree to
cooperate, adjust, initial, correct, execute, re-execute, reaffirm and redeliver
any and all documents in order to consummate the transactions described
hereinbefore and in agreements attached hereto as Exhibits or otherwise referred
to herein. It is the intention of the undersigned that all documentation for
this transaction and all payments or disbursements made will be an accurate
reflection of the parties’ agreements that each party should pay their own costs
and expenses in the furtherance of this Section 37.


The undersigned agree and covenant to assure that this documentation shall
conform to the Agreement and as required by law. The Parties are relying upon
this Agreement and the covenants herein in closing this transaction.


The Parties shall have the right, but shall not be obligated, to bring suit in
their own name to enforce the obligations incurred by the Parties in connection
with this agreement.


[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties have executed and delivered this Termination
Agreement as of the date first above written.


Signed and delivered in our presence:




/s/ Kim Edwards                                        
Signature of witness #1
 
                                                                     
Kim Edwards                                             
Print name of Witness #1
 
 
/s/ Michael Fuentes                                  
Signature of witness #2
 
 
Michael Fuentes                                        
Print name of Witness #2
ACACIA DIVERSIFIED HOLDINGS, INC.
a Texas corporation
 
 
By: /s/ Richard K. Pertile                             
      Richard K. Pertile
Its: President and CEO









/s/ Kim Edwards                                         
Signature of witness #1
 
 
Kim Edwards                                             
Print name of Witness #1
 
 
/s/ Michael Fuentes                                  
Signature of witness #2
 
 
Michael Fuentes                                        
Print name of Witness #2
MARIJ AGRICULTURAL, INC.
a Florida corporation
 
 
By: /s/ Richard K. Pertile                             
      Richard K. Pertile
Its: President





[Balance of this page is intentionally blank]
[Signatures continue on the next page]

--------------------------------------------------------------------------------





/s/ Kim Edwards                                         
Signature of witness #1
 
 
Kim Edwards                                              
Print name of Witness #1
 
 
/s/ Michael Fuentes                                  
Signature of witness #2
 
 
Michael Fuentes                                        
Print name of Witness #2
CANNA-CURES R&D, LLC
a Florida limited liability company
 
 
By: /s/ Richard K. Pertile                             
      Richard K. Pertile
Its: Manager







/s/ Kim Edwards                                        
Signature of witness #1
 
 
Kim Edwards                                              
Print name of Witness #1
 
 
/s/ Michael Fuentes                                  
Signature of witness #2
 
 
Michael Fuentes                                        
Print name of Witness #2
TROPIFLORA, LLC
a Florida limited liability company
 
 
By: /s/ Richard K. Pertile                             
      Richard K. Pertile
Its: Manager





[Balance of this page is intentionally blank]
[Signatures continue on the next page]

--------------------------------------------------------------------------------



/s/ Kim Edwards                                         
Signature of witness #1
 
 
Kim Edwards                                              
Print name of Witness #1
 
 
/s/ Michael Fuentes                                  
Signature of witness #2
 
 
Michael Fuentes                                        
Print name of Witness #2
JR CANNABIS INDUSTRIES, LLC
a Florida limited liability company
 
 
By: /s/ Richard K. Pertile                             
      Richard K. Pertile
Its: Manager









/s/ Kim Edwards                                         
Signature of witness #1
 
 
Kim Edwards                                              
Print name of Witness #1
 
 
/s/ Michael Fuentes                                  
Signature of witness #2
 
 
Michael Fuentes                                        
Print name of Witness #2
/s/ Steven L. Sample                                     
STEVEN L. SAMPLE
an individual resident of Florida







[Balance of this page is intentionally blank]
[Signatures continue on the next page]

--------------------------------------------------------------------------------



/s/ Kim Edwards                                        
Signature of witness #1
 
 
Kim Edwards                                              
Print name of Witness #1
 
 
/s/ Michael Fuentes                                  
Signature of witness #2
 
 
Michael Fuentes                                        
Print name of Witness #2
/s/ Richard K. Pertile                                   
RICHARD K. PERTILE
an individual resident of Florida





[Balance of this page is intentionally blank]
[Exhibits continue on the next page]

--------------------------------------------------------------------------------





EXHIBIT A
Stock Purchase Option
OPTION TO PURCHASE STOCK
THIS STOCK PURCHASE OPTION (the “STOCK PURCHASE OPTION”) is entered into on the
17th day of January, 2017 by and between Steven L. Sample, (hereafter “Sample“
or “Seller”), and Richard K. Pertile, (hereafter “Pertile“ or “Optionee”), on
the terms and for the purposes hereafter set forth.  Each is referred to herein
as a “Party” and collectively the “Parties”.
Whereas, the Parties have entered into that certain Termination Agreement as of
even date herewith and desire to incorporate this Stock Purchase Option as an
integral part of that Termination Agreement; and,
Whereas, Sample is the owner of that certain 1,000,000 shares of the restricted
Common stock of Acacia Diversified Holdings, Inc. (“Acacia” or the “Company”)
(the “Option Shares”) which Option Shares are set forth and listed by
certificate number and shares in Addendum A which is attached hereto and made a
part hereof;
Whereas, Pertile or the assigns of Pertile desires to purchase a minimum of 
500,000 up to 1,000,000 Option Shares held by Sample at Pertile’s sole option,
and Sample desires to sell said Option Shares to Pertile or Pertile’s assigns on
the terms and conditions provided for herein; and
Whereas, Pertile or the assigns of Pertile have no obligation to purchase the
Option Shares, and there shall be no penalty to either Party in the event the
Stock Purchase Option is not consummated.
THEREFORE, FOR AND IN CONSIDERATION OF TEN DOLLARS ($10.00) and other good and
valuable considerations, the receipt and sufficiency of which are hereby
acknowledged, the undersigned Sample does hereby grant and convey unto Pertile
an irrevocable option to purchase some or all  of the Option Shares on the
following terms:
1.
PURCHASE PRICE:  The full purchase price of said shares shall be Two Hundred
Fifty Thousand Dollars if all 1,000,000 shares are purchased ($250,000.00) or
twenty-five cents per share if a minimum of 500,000 up to 1,000,000 are
purchases ($.25 each) (the “Purchase Price”) payable in cash, certified check,
or bank wire.



2.
SALE DATE:  This option is exercisable at any time from the date hereof until
5:00 PM Eastern Standard Time on March 16, 2017.    At the Closing date to be
mutually determined by the Parties at any time up to any including March 16,
2017, Sample shall deliver said Option Shares purchased  to Pertile and/or his
assigns in exchange for delivery by Pertile and/or his assigns of the Purchase
Price to Sample for the option shares purchased.



3.
CONDITIONS PRECEDENT:  In no event shall Sample be obligated to sell said Option
Shares on the terms hereof unless the Closing of the Termination Agreement
occurs simultaneously herewith

--------------------------------------------------------------------------------



and the Parties thereto have continued to honor the terms and conditions of the
Termination Agreement as of the date of Closing of this Stock Purchase Option.
Upon payment of the Purchase Price to Sample at Closing of the Option Shares
purchased, Sample agrees to present the certificates representing the Option
Shares purchased to Pertile and/or Pertile’s assigns, together with the
executions and documents necessary to affect the proper transfer thereof to the
parties designated by Pertile to receive them.  The Option Shares purchased
shall be fully paid and non-assessable under Rule 144, free and clear of any
liens and encumbrances, and not under any stop-transfer or other order that
would inhibit the immediate transfer thereof.
NOTICE:  Pertile shall notify Sample of his intent to exercise this option at
least two business days prior to the proposed Closing date.  Such notice shall
be in writing and shall be deemed to have been given to Sample (i) on the same
day if transmitted by facsimile from a facsimile machine or email with returned
receipt with confirmation capabilities with the original and a copy of the
facsimile confirmation or upon receipt of delivery or delivered personally; (ii)
upon confirmation receipt if by certified United States Mail, postage prepaid,
return receipt requested; or, (iii) with a delivery confirmation receipt if sent
via Federal Express or United Parcel Service, and shall be sent to the Parties
at the following addresses or to such different address as they may from time to
time provide in writing:


Steven L. Sample
2806 SE 29th Street
Ocala, FL  34471
IN WITNESS WHEREOF THE PARTIES HAVE EXECUTED THIS STOCK PURCHASE OPTION IN
CONJUNCTION WITH THAT CERTAIN TERMINATION AGREEMENT ON THE DATE FIRST ABOVE
WRITTEN.
STEVEN L. SAMPLE
RICHARD K. PERTILE
   Seller
  Optionee
       
 ______________________________________
________________________________________
 
 

 









--------------------------------------------------------------------------------

ADDENDUM A
LISTING OF OPTION SHARES


 
 
#SHARES
CERTIFICATE NUMBER
DATE OF CERTIFICATE
     
   500,000
 CS1- 632
08/07/07
   200,000
 CS1- 760
06/13/12
    50,000
 CS1- 618
08/07/07
    50,000
 CS1- 619
08/07/07
    50,000
 CS1- 620
08/07/07
    50,000
 CS1- 621
08/07/07
    50,000
 CS1- 622
08/07/07
    50,000
 CS1- 623
08/07/07
     
TOTAL OF ABOVE:
 
1,000,000 SHARES




 

--------------------------------------------------------------------------------

EXHIBIT B


NOTICE OF RETRACTION, REVOCATION AND CANCELLATION AGREEMENT


For Ten Dollars ($10) and other good and valuable consideration, including,
without limitation, the ACACIA AGREEMENT dated as of January 17, 2017 with an
Effective Date of December 31, 2016, the receipt and sufficiency of which is
hereby acknowledged it is agreed as follows:


1. Steven L. Sample, individually, and as Executive, Employee and Director of
Acacia Diversified Holdings, Inc., a Texas corporation,  hereby, ab initio,
retracts, revokes, reverses and cancels  all of the assertions, notices, actions
and other matters contained in the facsimile  Re: Notice of Breach of Modified
Employment Agreement and Events of Default of Asset Purchase Agreement,
including, without limitation, the January 9, 2017 NOTICE, sent to Richard K.
Pertile, CEO, Acacia Diversified Holdings, Inc on January 9, 2017 containing  21
pages, including a cover page and a separate PAKMAIL fax cover sheet.


2. Acacia Diversified Holding, Inc., a Texas corporation and its Board of
Directors hereby, ab initio, retracts, revokes, reverses and cancels all of the
assertions, notices, actions and other matters reflected in the transcript of
the telephonic meeting held on January 9, 2017, including but not limited to the
removal of Steven L. Sample as a director of Acacia Diversified Holdings, Inc.,
a Texas corporation.


This Notice is executed on this 17th day of January, 2017 and may be signed in
multiple counterparts.




______________________________________
STEVEN L. SAMPLE, individually and as Executive, Employee and Director


ACACIA DIVERSIFIED HOLDING, INC.,
a Texas corporation




By: _____________________________
       Richard K. Pertile
Its: President, CEO, and Chairman of the Board of Directors
 
 

 

--------------------------------------------------------------------------------


EXHIBIT C


NON-COMPETITION AND RESTRICTIVE COVENANT AGREEMENT


This NON-COMPETITION AND RESTRICTIVE COVENANT AGREEMENT (this “Non-Compete
Agreement”), is made and entered into as of January 17, 2017, between Acacia
Diversified Holdings, Inc., a Texas corporation (together with its subsidiaries
and affiliates, “Acacia” or the “Company”), and Steven L. Sample, a Florida
resident (“Sample”).


WHEREAS, the execution and delivery of this Non-Compete Agreement by the Company
and Sample is a condition to the closing of the transaction contemplated by that
certain Termination Agreement dated as of the date hereof and with an Effective
Date of December 31, 2016, by and among the Company and its subsidiaries and
related entities on the one hand, and Sample on the other hand (the “Termination
Agreement”).


WHEREAS, Sample has acquired, through his relationship as a director, officer
and/or employee of Acacia, intimate knowledge regarding the business, customers,
suppliers, information and processes of or relating to the Company but has very
limited knowledge relating to its recent operations in the medicinal marijuana
sector and no knowledge in the recreational marijuana sector by way of
processing, customers, and otherwise.


WHEREAS, Sample and the Company will benefit from the closing of the
transactions contemplated in the Termination Agreement, which benefits
constitute adequate and sufficient consideration for the covenants and
obligations made in this Non-Compete Agreement.


WHEREAS, Sample and the Company desire to enter into this Non-Compete Agreement
on the terms and conditions hereafter set forth.


NOW THEREFORE, in consideration of the covenants and promises contained herein,
and other good and valuable consideration the receipt and sufficiency of which
is hereby acknowledged and given pursuant to the Termination Agreement, the
parties hereto agree as follows:


1. ACKNOWLEDGEMENT; INCORPORATION OF RECITALS.  Sample hereby acknowledges
receipt of adequate and sufficient consideration from the Company for the
covenants and agreements made in this Non-Compete Agreement. The recitals set
forth above are, by this reference, incorporated into and deemed a part of this
Non-Compete Agreement.  The Company hereby acknowledges receipt of adequate and
sufficient consideration from Sample for the covenants and agreements made in
this Non-Compete Agreement and the related Termination Agreement.
2. NON-COMPETE AND NON-SOLICITATION
(a)
Non-Competition.  During the Restricted Term, Sample agrees that he will not, in
any manner, anywhere in the Restricted Territory, directly or indirectly, on
behalf of himself or any other Person other than the Company, invest in, own,
manage, operate, finance, control, advise, render services to or guarantee the
obligations of any Person engaged in or demonstrably planning to become engaged
in the Business.

(b)
Non-Solicitation.  During the Restricted Term, Sample agrees that  he will not,
in any manner, anywhere in the Restricted Territory, directly or indirectly, on
behalf of himself or any other Person (i) solicit or otherwise compete for the
business of any Person who is a known customer or potential customer

1 of 5

--------------------------------------------------------------------------------



of the Company for the products or services currently sold or demonstrably
anticipated to be sold in the near future by the Company in any manner that
could be likely to result in such Person curtailing or canceling any business or
contracts that such Person has with the Company or in any way interfere with the
relationship between the Company and such Person; (ii) cause, induce or attempt
to cause or induce any actual or potential customer, supplier, employee,
consultant or other business relation of the  Company to cease doing business
with the Company, to deal with any competitor of the Company, or in any way
interfere with its relationship with the Company; or (iii) hire, employ, engage,
retain or attempt to hire, employ, engage or retain any employee or independent
contractor of the Company or in any way interfere with the relationship between
the Company and any of its employees or independent contractors.  During the
Restricted Term Sample agrees that he will not, in any manner, anywhere in the
Restricted Territory, directly or indirectly, on behalf of himself or any other
Person (i) solicit or otherwise compete for the business of any Person who is a
known customer or potential customers of the Company for the products or
services currently sold or demonstrably anticipated to be sold in the near
future by the Company in any manner that could be likely to result in such
Person not contracting, curtailing or canceling any business or contracts that
such Person has with the Company or in any way interfere with the relationship
between the Company and such Person; (ii) cause, induce or attempt to cause or
induce any actual or potential customer, supplier, employee, consultant or other
business relation of the  Company to cease doing business with the Company, to
deal with any competitor of the Company, or in any way interfere with its
relationship with the Company; or (iii) hire, employ, engage, retain or attempt
to hire, employ, engage or retain any employee or independent contractor of the
Company or in any way interfere with the relationship between the Company and
any of its employees or independent contractors.
3. CONFIDENTIAL INFORMATION.
(a)
Confidential Information; Restriction. Sample recognizes and acknowledges that
certain assets of the Company, including without limitation information
regarding customers, pricing policies, methods of operation, proprietary
computer programs, sales, products, profits, costs, markets, key personnel,
formulae, product applications, technical processes, potential acquisition or
joint venture candidates and trade secrets which may have been made available to
Sample, whether in writing, in computer form, reduced to a tangible form in any
medium, or conveyed orally, and which could give the Company a competitive
advantage over other individuals or companies which do not have access to this
information (hereinafter called “Confidential Information”) are valuable and
special assets of the Company.  Sample acknowledges that the Company is the
owner of the Confidential Information and agrees not to dispute, contest or deny
any such ownership rights of the Company.  During the term of the Non-Compete
Agreement and for three years thereafter Sample shall not use, divulge,
reproduce, distribute, reverse engineer or disclose (in any way or in any
manner) any Confidential Information to any person, firm, corporation,
association, or any other entity for any reason or purpose whatsoever, directly
or indirectly, except as may be required by law, unless and until such
Confidential Information becomes publicly available other than as a consequence
of the breach by Sample of his confidentiality obligations hereunder.  Sample
agrees to take all reasonable precautions to prevent the inadvertent disclosure
of the Confidential Information to any unauthorized person; agrees not to
transport or cause to be transported the Confidential Information outside the
premises of the Company, except as necessary or desired to carry out Sample’s
duties as prescribed by the Company; agrees not, without the Company’s express
authorization, to participate directly or indirectly in the development,
marketing, sale, licensing or other exploitation of software or other products
or services which embody or are derived from Confidential Information; and
agrees that in the event Sample becomes aware that any Person is taking or
threatens to take any action which would compromise the Confidential Information
or violate any of the foregoing provisions were that Person subject to the
provisions of this Section 3, promptly advise the Company of all facts
concerning such action or threatened action.  Sample expressly agrees that the
disclosures prohibited hereby include disclosure of similarities or possible
similarities between the Confidential Information and the work product of
another person or company.

2 of 5

--------------------------------------------------------------------------------





(b)
Protective Order. In the event that Sample is required to disclose any
Confidential Information pursuant to an order, regulation, ruling, governmental
request, summons or subpoena, Sample shall promptly notify the Company of such
pending disclosure and reasonably cooperate in assisting the Company (at the
Company’s expense) in seeking a protective order or in objecting to such
request, summons or subpoena with regard to the Confidential Information.

(c)
Cooperation. Sample agrees to reasonably cooperate with the Company in the
prosecution or defense of all threatened claims or actual litigation in which
the Company is or may become a party, whether now pending or hereafter brought,
in which Sample has knowledge of relevant facts or issues.  Sample shall be
promptly reimbursed reasonable out-of-pocket expenses incurred by him due to his
cooperating with the prosecution or defense of any litigation for the Company as
applicable, including but not limited to reasonable attorney’s fees incurred in
the furtherance of those actions, provided that he provides the Company with
reasonable documentation of such expenses.

4. ASSIGNMENT. Sample hereby assigns and transfers to the Company any right,
title or interest in any inventions, designs, discoveries, works of authorship,
creations, ideas, developments, improvements, trade secrets or software relating
to the Business (collectively, “Inventions”), that Sample may have as of the
date hereof or may have acquired on or before the date hereof, in whole or in
part.  This obligation is limited to any Inventions that relate to the Company’s
Business or demonstrably anticipated business, whether or not the Inventions
were created, originated, developed or conceived of by Sample solely or jointly
with others.  It is specifically agreed that Inventions do not include
inventions, designs, discoveries, works of authorship, creations, ideas,
developments, improvements, trade secrets or software relating to the Pulsewave
Natural Resonance Disintegration Mills (“NRD Mills”) or the technologies
associated with the NRD Mills, all of which was developed and acquired
independently by Sample without regard to Acacia and is owned by Sample and his
Micronizing Technologies, LLC entity, a Texas limited liability company, all of
which are the sole property of Sample.
5. INJUNCTIVE RELIEF; REMEDIES.  Sample acknowledges and agrees that any breach
or threatened breach by Sample of Section 2, Section 3 or Section 4 of this
Non-Compete Agreement will cause irreparable harm and continuing damages to the
Company and that the remedy at law for any such breach or threatened breach will
be inadequate.  Accordingly, in addition to any other remedies that may be
available to the Company at law or in equity in such event, the Company shall be
entitled to seek and obtain, from any court of competent jurisdiction, an
injunction or injunctions, without bond or other security and without having to
show that money damages will be inadequate or impossible to determine, enjoining
and restricting the breach or threatened breach.  Sample acknowledges, however,
that no specification in this Non-Compete Agreement of a specific legal or
equitable remedy may be construed as a waiver of or prohibition against pursuing
other legal or equitable remedies in the event of a breach of this Non-Compete
Agreement by Sample.
6. SEVERABILITY AND JUDICIAL MODIFICATION.  If any clause, term or provision of
this Non-Compete Agreement or the application thereof to any person or
circumstance shall to any extent be held invalid or unenforceable, the remainder
of this Non-Compete Agreement and the application of such clause, term or
provision to persons or circumstances other than those to which it is invalid
and unenforceable, shall not be affected thereby, and each clause, term and
provision of this Non-Compete Agreement shall be valid and be enforced to the
fullest extent permitted by law.  If any court of competent jurisdiction refuses
to enforce any clause, term, or provision of this Non-Compete Agreement as
written, the other clauses, terms, and provisions shall stand, and the court
shall modify the clause, term, or provision at issue to the minimum extent
necessary to make it enforceable under applicable law, and shall enforce it as
so modified.
7. GENERAL.
3 of 5

--------------------------------------------------------------------------------



(a)
Waivers.  No delay or omission by either party hereto in exercising any right,
power or privilege hereunder shall impair such right, power or privilege, nor
shall any single or partial exercise of any such right, power or privilege
preclude any further exercise thereof or the exercise of any other right, power
or privilege.  No waiver of any provision of this Non-Compete Agreement shall in
any event be effective unless the same shall be in writing, executed by the
party against whom enforcement of such waiver is sought, and any waiver so given
shall be effective only in the specific instance and for the specific purpose
for which given.

(b)
Counterparts.  This Non-Compete Agreement may be executed in multiple
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. The parties may deliver
an executed copy of this Non-Compete Agreement or any other document
contemplated by this Non-Compete Agreement by facsimile or other electronic
transmission to the other parties, and such delivery will have the same force
and effect as the delivery of an original signed copy of this Non-Compete
Agreement or such other document.

(c)
Governing Law; Waiver of Jury Trial.  This Non-Compete Agreement shall be
construed in accordance with and governed by the laws of the State of Florida
applicable to agreements made and to be performed wholly within such
jurisdiction, without regard to principles of conflicts of laws.  Each of the
parties hereto hereby irrevocably and unconditionally waives any and all right
to trial by jury of any claim or cause of action in any suit arising out of or
related to this Non-Compete Agreement or the transactions or events contemplated
hereby or any course of conduct, course of dealing, statements (whether verbal
or written) or actions of any party hereto.  The parties hereto each agree that
any and all such claims and causes of action shall be tried by the state court
sitting in Pinellas County, Florida without a jury.  Each of the parties hereto
further waives any right to seek to consolidate any such lawsuit in which a jury
trial has been waived with any other lawsuit in which a jury trial cannot or has
not been waived.

(d)
No Strict Construction.  The language used in this Non-Compete Agreement will be
deemed to be the language chosen by Sample and the Company to express their
mutual intent, and no rule of strict construction will be applied against Sample
or the Company.

(e)
Headings.  The section and subsection headings of this Non-Compete Agreement are
included for purposes of convenience only, and shall not affect the construction
or interpretation of any of its provisions.

8. DEFINITIONS.  For purposes of this Non-Compete Agreement, the following
definitions shall apply:
“Business” means the business of the Company relating to is activities both now
and heretofore with regard to the acquiring, processing, rendering, extracting,
growing, packaging, marketing, and selling of cannabis plants and cannabis
products relating to the use thereof for medicinal, recreational, nutraceutical,
and cosmeceutical purposes. The Business is specifically not meant to include
the acquiring, processing, rendering, extracting, growing, packaging, marketing,
and selling of hemp products for uses other than relating to the medicinal,
recreational, nutraceutical, and cosmeceutical industries, such as for
construction materials and other diverse usages not heretofore utilized by the
Company.
 “Control” of an entity includes service as a director, officer, partner,
manager, executor or trustee (or in a similar capacity) or beneficial ownership
of 10% or more of the outstanding equity (or the right to vote or receive
profits, dividends or distributions).
“Person” means an individual, partnership, corporation, business trust, limited
liability company, limited liability partnership, joint stock company, trust,
unincorporated organization, association, joint venture or other entity or a
governmental body.
4 of 5

--------------------------------------------------------------------------------



 “Restricted Term” means the period commencing on the date hereof and ending
eighteen (18) months thereafter.
 “Restricted Territory” means anywhere in North and South America.
IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have caused this Non-Compete and Restrictive Covenant Agreement to be duly
executed as of the date and year first above written.


ACACIA DIVERSIFIED HOLDINGS, INC.




By:                                                                     
Name: Richard K. Pertile
Its: CEO




STEVEN L. SAMPLE

 
                                                                          
Steven L. Sample




 
5 of 5

--------------------------------------------------------------------------------

EXHIBIT D


MUTUAL RELEASE


This Mutual Release (Release) is made as of January 17, 2017 (Effective Date),
by
(1)
ACACIA DIVERSIFIED HOLDINGS, INC.,
A TEXAS CORPORATION
(“ACACIA”)
     
(2)
MARIJ AGRICULUTRAL, INC.,
A FLORIDA CORPORATION
(“MARIJ AG”)
     
(3)
CANNA-CURES R & D, LLC,
A FLORIDA LIMITED LIABILITY COMPANY
(“CANNA-CURES”)
     
(4)
TROPI FLORA LLC,
A FLORIDA LIMITED LIABILITY COMPANY
(“TROPI FLORA”)
     
(5)
J.R. CANNABIS INDUSTRIES, LLC,
A FLORIDA LIMITED LIABILITY COMPANY
(“JR CANNABIS”)

 

     
(6)
RICHARD K. PERTILE
AN INDIVIDUAL RESIDENT OF FLORIDA
(“PERTILE”)      
(7)
STEVEN L. SAMPLE
AN INDIVIDUAL RESIDENT OF FLORIDA
(“SAMPLE”)



For the purposes of this Release the PARTIES identified as (1) through (6) are
referred jointly and severally as “ACACIA” and the party identified as (7) is
referred to as SAMPLE. The PARTIES identified as (1) through (7) are hereafter
referred to jointly and severally as PARTIES and each individually as PARTY.


RECITALS
1

--------------------------------------------------------------------------------

A. The PARTIES are the PARTIES to the January 17, 2017 Termination Agreement
between them of even date herewith (“2017 Agreement”).
B. The 2017 Agreement requires this Release, a copy of which is Exhibit D to the
2017 Agreement.


 THEREFORE, for Ten Dollars ($10) and other good and valuable consideration and
equivalent value, the receipt and sufficiency of which are hereby acknowledged,
the PARTIES agree that:
1. The above Recitals are true and are incorporated herein by reference.
2. ACACIA, for themselves and their respective administrators, representatives,
subsidiaries, affiliates, related entities, successors, assigns, members,
managing members, managers, authorized persons, shareholders, officers,
directors, partners, guardians, wards, trustees, beneficiaries, principals,
agents, employees, independent contractors, representatives, predecessors,
heirs,  attorneys, insurance carriers, relatives and any person claiming
directly or indirectly by or through ACACIA, jointly and severally (“ACACIA
RELEASING PARTIES”), voluntarily, knowingly, and in good faith, and with
specific and express intent to do so, hereby release and forever discharge as
hereinafter set forth, SAMPLE and his respective administrators,
representatives, subsidiaries, affiliates, related entities, successors,
assigns, members, managing members, managers, authorized persons, shareholders,
officers, directors, partners, guardians, wards, trustees, beneficiaries,
principals, agents, employees, independent contractors, representatives,
predecessors, heirs, attorneys, insurance carriers, relatives and any person
claiming directly or indirectly by or through SAMPLE, jointly and severally
(“SAMPLE RELEASED PARTIES”), of and from any and all manner of actions, causes
of action, suits, debts, accounts, judgments, arbitration awards, rights,
statutory or other damages, court, arbitration and other costs, attorneys’ fees
and costs, expert witness fees and costs, direct and indirect expenses,
compensation, claims and demands whatsoever, directly, indirectly or
derivatively arising, including, but not limited to, the claims that were raised
or could have been raised as a result of the business relationship between
ACACIA RELEASING PARTIES and SAMPLE RELEASED PARTIES through the date of this
Release; indemnification, contribution and subrogation in law or equity, or any
other theory of recovery, or violations of applicable federal or state statutes,
regulations, or other laws, and claims for any kind or manner of monetary or
non-monetary relief whatsoever; save and except for this Release and the 2017
Agreement and the agreements, copies of which are exhibits to the 2017 Agreement
or required by the 2017 Agreement and regardless of whether the extent of the
loss or damage to person or property or otherwise is known or unknown, foreseen
or unforeseen (“ACACIA RELEASED CLAIMS”).
3. SAMPLE, for himself and his administrators, representatives, subsidiaries,
affiliates, related entities, successors, assigns, members, managing members,
managers, authorized
2

--------------------------------------------------------------------------------

persons, shareholders, officers, directors, partners, guardians, wards,
trustees, beneficiaries, principals, agents, employees, independent contractors,
representatives, predecessors, heirs,  attorneys, insurance carriers, relatives
and any person claiming directly or indirectly by or through ACACIA, jointly and
severally (“SAMPLE  RELEASING PARTIES”), voluntarily, knowingly, and in good
faith, and with specific and express intent to do so, hereby release and forever
discharge as hereinafter set forth,  ACACIA and their respective administrators,
representatives, subsidiaries, affiliates, related entities, successors,
assigns, members, managing members, managers, authorized persons, shareholders,
officers, directors, partners, guardians, wards, trustees, beneficiaries,
principals, agents, employees, independent contractors, representatives,
predecessors, heirs, attorneys,  insurance carriers, relatives and any person
claiming directly or indirectly by or through ACACIA, jointly and severally
(“ACACIA RELEASED PARTIES”), of and from any and all manner of actions, causes
of action, suits, debts, accounts, judgments, arbitration awards, rights,
statutory or other damages, court, arbitration and other costs, attorneys’ fees
and costs, expert witness fees and costs, direct and indirect expenses,
compensation, claims and demands whatsoever, directly, indirectly or
derivatively arising, including, but not limited to, the claims that were raised
or could have been raised as a result of the business relationship between
SAMPLE RELEASING PARTIES and ACACIA RELEASED PARTIES through the date of this
Release ; indemnification, contribution and subrogation in law or equity, or any
other theory of recovery, or violations of applicable federal or state statutes,
regulations, or other laws, and claims for any kind or manner of monetary or
non-monetary relief whatsoever; save and except for this Release and the 2017
Agreement and the agreements, copies of which are exhibits to the 2017 Agreement
or required by the 2017 Agreement and regardless of whether the extent of the
loss or damage to person or property or otherwise is known or unknown, foreseen
or unforeseen (“SAMPLE RELEASED CLAIMS”).
4. ACACIA RELEASING PARTIES and SAMPLE RELEASING PARTIES warrant that no promise
or inducement has been offered to them, except as set forth in this Release;
that this Release is entered into without reliance on any statement or
representation by the ACACIA RELEASED PARTIES and/or the SAMPLE RELEASED
PARTIES, as applicable, or their representatives not contained in this Release;
that the ACACIA RELEASING PARTIES and/or the SAMPLE  RELEASING PARTIES, as
applicable, are legally competent and are fully authorized to execute this
Release on behalf of themselves and the persons they purport to bind in this
Release; and ACACIA RELEASING PARTIES and/or SAMPLE RELEASING PARTIES, as
applicable, accept full responsibility therefore, and further assume the risk of
any mistake of fact on which this Release may be entered into.
5. ACACIA RELEASING PARTIES and/or SAMPLE RELEASING PARTIES, as applicable, are
fully aware that they may have suffered damage for conditions as a result of
matters mentioned in paragraph 2 and 3 above, which they may not be aware of at
this time, and which may not manifest themselves until sometime in the future.
ACACIA RELEASING PARTIES and SAMPLE RELEASING PARTIES are further aware that
they may
3

--------------------------------------------------------------------------------

later discover damages or conditions or monetary losses as a result of the
matters mentioned in paragraph 2 and 3 above, which may exist at this time, but
which they are not presently aware of, and that they may later discover damages
or conditions which do not exist at the present time. Being fully aware of these
possibilities, it is the clear intention of ACACIA RELEASING PARTIES and the
SAMPLE RELEASING PARTIES, as applicable, to accept the consideration set forth
herein for all damages, conditions and monetary losses as a result of the ACACIA
RELEASED CLAIMS and/or SAMPLE RELEASED CLAIMS, as applicable, or any others
mentioned in paragraph 2 and 3 above (jointly “RELEASED CLAIMS”), which may have
been sustained or may be sustained in the future. ACACIA RELEASING PARTIES
and/or SAMPLE RELEASING PARTIES, as applicable, further understand that, except
as specifically excluded from this Release by the express terms of this Release,
they are waiving all rights to bring a claim in the future against any of the
ACACIA RELEASED PARTIES and/or SAMPLE RELEASED PARTIES, as applicable, based on
the RELEASED CLAIMS, even if they later discover damages, conditions or monetary
losses, which are not presently known to them, but which presently exist and
that might arise in the future.
6. ACACIA RELEASING PARTIES and SAMPLE RELEASING PARTIES represent and warrant
that they have made a full, independent investigation of the facts and law
relating to the claims between them and they are satisfied that they fully
understand and appreciate the factual and legal ramifications of the claims and
that they are represented by independent legal counsel of their own choosing. 
ACACIA RELEASING PARTIES and SAMPLE RELEASING PARTIES understand and accept the
risk that facts with respect to which this Release is executed may later be
found to be other than true or different from the facts they now believe to be
true. This Release shall be and remain effective despite any such untruth or
difference in such facts, notwithstanding the fact that knowledge of the
existence of any untruth or difference in facts or law at the time of execution
of this Release would have materially altered or in any way affected the
decision of ACACIA RELEASING PARTIES and SAMPLE RELEASING PARTIES to enter into
this Release.
7. ACACIA RELEASING PARTIES and SAMPLE RELEASING PARTIES represent, warrant and
agree that (i) they will never directly or indirectly commence, file, aid or in
any way prosecute or cause to be commenced or prosecuted against the ACACIA
RELEASED PARTIES and/or SAMPLE RELEASED PARTIES, as applicable, for any of the
RELEASED CLAIMS or otherwise referred to in paragraphs 2 and 3 above, and (ii)
no portion of any claim, demand, right or cause of action which ACACIA RELEASING
PARTIES and SAMPLE RELEASING PARTIES had, has or may have against ACACIA
RELEASED PARTIES and/or SAMPLE RELEASED PARTIES, as applicable, has been or can
be assigned or transferred, in any manner, including, but not limited to,
assignment or transfer by subrogation or by operation of law, to any other
person or entity, including any debtor-in-possession or trustee appointed in any
case filed by or against ACACIA RELEASING PARTIES and/or SAMPLE RELEASING
PARTIES, as applicable, to this Release under any Chapter of the United States
Bankruptcy Code. In the event
4

--------------------------------------------------------------------------------

that any claim, demand or suit should be commenced or maintained against ACACIA
RELEASED PARTIES and/or SAMPLE RELEASED PARTIES, as applicable, on account of
any RELEASED CLAIMS then the ACACIA RELEASING PARTIES and/or SAMPLE RELEASING
PARTIES, as applicable, agree to indemnify the ACACIA RELEASED PARTIES and/or
SAMPLE RELEASED PARTIES, as applicable, from any and all loss, costs, damages,
or expenses, incurred as a result of such claim, demand or suit, including, but
not limited to, attorneys’ fees and costs in connection with the prosecution or
defense of such claim, demand or suit.
 8  To the extent not described in this Release, the PARTIES shall bear their
own costs, expert witness fees, attorneys’ fees, and other expenses.
 9.  The PARTIES have entered into this Release in order to avoid the
substantial costs, inconvenience and uncertainties and for the best interests of
ACACIA DIVERSIFIED and its affiliates and subsidiaries and for the best
interests of SAMPLE. It is further understood that the PARTIES deny that they
have acted wrongfully towards the other PARTIES; and the execution of this
Release shall not constitute an admission by any of them that such PARTY has
violated any federal, state or local statute, ordinance, rule, regulation or
common law; or that any claim of an opposing PARTY had any merit whatsoever.
10.  The rights and obligations of the PARTIES under this Release shall inure to
the benefit of and shall be binding upon their heirs, successors, related
entities, affiliates and assigns. The waiver by any PARTY of a breach of any
provision of this Release by any other PARTY shall not operate or be interpreted
as a waiver of that breach or any later breach of that provision or any other
provision.
11. This Release may not be altered, amended, modified, or terminated except by
an instrument in writing executed by the PARTIES and/or their authorized
representatives with the same formalities as this Release was signed.
            12.           This Release is made and entered into in the State of
Florida, and shall be interpreted, construed, and enforced in accordance with
the laws of the State of Florida without regard to its conflicts of law
principals. In the event any portion of this Release shall be declared by any
court or Arbitrator of competent jurisdiction to be invalid or unenforceable,
that portion will be construed as never having been part of this Release so long
as the economic or legal substance of the transaction is not affected in any
manner materially adverse to any PARTY that did not assert the invalidity or
unenforceability. The invalidity or unenforceability of any portion of this
Release shall not affect any other portions of this Release not held invalid or
unenforceable so long as the economic or legal substance of the transaction
contemplated by this Release is not affected in any manner materially adverse to
any PARTY that did not assert the invalidity or unenforceability.  The PARTIES
agree to attempt to replace any invalid or unenforceable provision with a valid
provision that most closely approximates the intent and economic effect of the
invalid provision and agree that the person resolving any dispute among
5

--------------------------------------------------------------------------------

the PARTIES may replace any invalid or unenforceable provision with a valid
provision that most closely approximates the intent and economic effect of the
invalid provision.
             13. The PARTIES represent and warrant that they are solvent and
they have no present intention of filing any petition or initiating any
proceeding under the Federal Bankruptcy Act or any similar state or federal
legislation.
             14. The PARTIES further agree to execute any and all documents and
instruments as may be reasonably determined in the future to be necessary in
order to effectively carry out the commitments of the PARTIES as set forth
herein
             15. This Release may be executed in any number of actual, scanned
and emailed, or facsimile counterparts in separate counterparts, each of which
when so executed and confirmed as delivered shall be an original. The executed
signature pages from each actual, scanned and emailed, or facsimile counterpart
may be joined together and attached to one such original, which shall constitute
one and the same instrument.
              16. Any PARTY breaching this Release agrees to indemnify and hold
the other PARTIES harmless from and against any and all loss, cost, damage, or
expense, including attorneys’ fees, incurred by the non-breaching party should
any PARTY to this Release directly or indirectly commence litigation against any
other PARTY to this Release.  Should any PARTY be required to seek the services
of an attorney to enforce its rights hereunder, the prevailing party in such
action shall be awarded reasonable attorneys’ fees and other fees and legal
costs incurred by that PARTY in connection therewith, including any such fees
and costs incurred in any judicial proceedings, including at the appellate
level.
IN WITNESS WHEREOF, the ACACIA RELEASING PARTIES and SAMPLE RELEASING PARTIES
have executed this Release as of the above date.


[Balance of this page intentionally blank]


[Signatures begin on next page]
6

--------------------------------------------------------------------------------

Signed and delivered in our presence:
 
___________________________
Signature of witness #1
 
______________________________
Print name of Witness #1
 
_____________________________
Signature of witness #2
 
____________________________
Print name of Witness #2
ACACIA DIVERSIFIED HOLDINGS, INC.
a Texas corporation
 
 
By: __________________________________
      Richard K. Pertile
Its: President and CEO



 
___________________________
Signature of witness #1
 
______________________________
Print name of Witness #1
 
______________________________
Signature of witness #2
 
______________________________
Print name of Witness #2
MARIJ AGRICULTURAL, INC.
a Florida corporation
 
 
By: __________________________________
      Richard K. Pertile
Its: President



 
___________________________
Signature of witness #1
 
______________________________
Print name of Witness #1
 
______________________________
Signature of witness #2
 
______________________________
Print name of Witness #2
CANNA-CURES R&D, LLC
a Florida limited liability company
 
 
By: __________________________________
      Richard K. Pertile
Its: Manager

[Balance of this page is intentionally blank]
[Signatures continue on the next page]


7

--------------------------------------------------------------------------------



 
_____________________________
Signature of witness #1
 
______________________________
Print name of Witness #1
 
______________________________
Signature of witness #2
 
______________________________
Print name of Witness #2
TROPIFLORA, LLC
a Florida limited liability company
 
 
By: __________________________________
      Richard K. Pertile
Its: Manager



 
______________________________
Signature of witness #1
 
______________________________
Print name of Witness #1
 
______________________________
Signature of witness #2
 
______________________________
Print name of Witness #2
JR CANNABIS INDUSTRIES, LLC
a Florida limited liability company
 
 
By: __________________________________
      Richard K. Pertile
Its: Manager



 
______________________________
Signature of witness #1
 
______________________________
Print name of Witness #1
 
______________________________
Signature of witness #2
 
______________________________
Print name of Witness #2
 
______________________________________
STEVEN L. SAMPLE
an individual resident of Florida

[Balance of this page is intentionally blank]
[Signatures continue on the next page]


8

--------------------------------------------------------------------------------



 
_____________________________
Signature of witness #1
 
______________________________
Print name of Witness #1
 
______________________________
Signature of witness #2
 
______________________________
Print name of Witness #2
 
_______________________________________
RICHARD K. PERTILE
an individual resident of Florida



[End of signature page]
9
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E


[image0.jpg]
Diversified Holdings, Inc.


January 17, 2017
 
 
TO:
Richard K. Pertile, CEO
 
Acacia Diversified Holdings, Inc.
 
13575 58th Street North - #138
 
Clearwater, FL  3760

 
Dear Rick:
 
After ten years of service to the Acacia Diversified Holdings, Inc., its
subsidiaries and affiliates (the “Company”), I am ready to step down and leave
it in your capable hands.  In the interest of seeing our Company have an
opportunity to move to a new level under the direction of your team, I hereby
tender my resignation as a director and any other position with the Company
effective immediately with this date.
 
It has been a sincere pleasure to be associated with the Company , and I shall
follow the Company’s activities with enthusiasm.
 
With my best regards to you, the Company, and my fellow Directors,
 
 
 
                                                          
Steven L. Sample
 